Exhibit 10.1

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of May 25, 2018, between and among the lender identified on the
signature page hereof (“Lender,” which Lender constitutes the “Required Lenders”
under the Loan Agreement (as defined below), MUFG UNION BANK, N.A., as the
arranger and administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), and HERCULES FUNDING
III, LLC, a Delaware limited liability company (“Borrower”).

RECITALS

WHEREAS, Borrower, the Agent and the Lender have entered into that certain Loan
and Security Agreement dated as of May 5, 2016, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, including by
that certain First Amendment to Loan and Security Agreement dated as of July 14,
2016 (the “Loan Agreement”), pursuant to which the Lender has agreed to make
certain loans and other financial accommodations to Borrower subject to the
terms and conditions thereof; and

WHEREAS, each of the parties hereto desires to amend and modify the Loan
Agreement in accordance with the terms of the Loan Agreement as set forth
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.    Incorporation of Recitals; Defined Terms. Each of the above recitals is
incorporated herein as true and correct and is relied upon by Agent and Lender
in agreeing to the terms of this Amendment. Capitalized terms used herein
(including in the preamble and recitals above) but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Loan Agreement.

2.    Amendments to Loan Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 hereof, the Loan Agreement is hereby
amended as follows:

(a)    Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the following definition to read as follows:

“Maximum Revolver Amount” means $100,000,000, or such other amount of the
aggregate Commitments at such time as reflected on Schedule C-1 as then in
effect pursuant to this Agreement or any amendment to this Agreement.
Notwithstanding any provision in Section 2.13 or Section 15.1, any amendment to
this Agreement that only adds one or more additional lenders as a Lender under
this Agreement or adds or increases the amount of a Lender’s Commitment shall be
effective if signed by the additional or existing Lender whose Commitment is
added or increased thereby, Borrower and Agent, and shall not require the
consent of Required Lenders or any other Lender.



--------------------------------------------------------------------------------

(b)    Schedule C-1 to the Loan Agreement is hereby amended, restated and
replaced with Schedule C-1 attached hereto.

3.    Conditions Precedent. This Amendment shall not be effective and shall have
no force or effect until each of the following conditions precedent has been
satisfied, or waived in writing by Agent (in Agent’s sole discretion) (the date
on which all such conditions precedent have been satisfied or waived, the
“Second Amendment Effective Date”) :

(a)    Borrower shall have duly executed and delivered to Agent this Amendment;

(b)    Borrower shall have duly executed and delivered to Agent for distribution
to Lender, a Note, if required by Lender, evidencing the amount of its
Commitment reflected on Schedule C-1;

(c)    (i) Borrower shall have duly executed and delivered to Lender a fee
letter in form and substance satisfactory to Lender (the “Second Amendment Fee
Letter”) (which fee letter, upon its execution and deliver by each party
thereto, shall be deemed a “Loan Document” for all purposes); and (ii) Borrower
shall have paid to Lender any and all fees due and owing thereunder in
connection with this Amendment;

(d)    Borrower shall have delivered to Agent:

(i)    a certificate of the Borrower, dated as of the Second Amendment Effective
Date (in sufficient copies for each Lender), signed by an Authorized Person of
Borrower (A) certifying and attaching the resolutions adopted by Borrower
approving the increase of the aggregate Commitments to $100,000,000, (B)
certifying that, before and after giving effect to such increase, (1) Borrower
(or HTGC, if applicable) shall be in pro forma compliance with each covenant set
forth in Sections 7.16 and 7.17 of the Loan Agreement; and (2) the
representations and warranties contained in the Loan Agreement and the other
Loan Documents are true and correct in all material respects on and as of the
Second Amendment Effective Date with the same force and effect as if made on and
as of such date (other than (y) those representations and warranties which are
qualified by materiality, in which case, such representations and warranties
shall be true and correct in all respects on and as of such date, and (z) in
each case, to the extent such representations and warranties specifically relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects, or true and correct in all
respects, as the case may be, on and as of such earlier date), and
(C) certifying no Default or Event of Default exists as of such date; and

(ii)    incumbency certificates and/or other certificates of Authorized Persons
of Borrower as Agent may require evidencing the identity, authority and capacity
of each Authorized Person authorized to act as an Authorized Person in
connection with this Amendment and the other Loan Documents to which Borrower is
a party;



--------------------------------------------------------------------------------

(e)    Agent and counsel to Agent shall have received executed copies of the
written opinions of Dechert LLP, counsel for Borrower and HTGC, as to such
matters as the Agent may reasonably request, dated as of the Second Amendment
Effective Date, and otherwise in form and substance reasonably satisfactory to
the Agent (and Borrower hereby instructs, and HTGC shall instruct, such counsel
to deliver such opinions to Agent and Lenders);

(f)    The representations and warranties of Borrower under the Loan Agreement,
the other Loan Documents and this Amendment, as applicable, shall be true and
correct in all material respects as of the date hereof with the same force and
effect as if made on and as of such date (other than (1) those representations
and warranties which are qualified by materiality, in which case, such
representations and warranties shall be true and correct in all respects on and
as of such date, and (2) in each case, to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects, or true and correct in all respects, as the case may be, on and as of
such earlier date); and

(g)    Agent and the Lenders, as applicable, shall have received, in immediately
available funds, reimbursement or payment of Lender Group Expenses owing as of
the Second Amendment Effective Date, including those incurred in connection with
the transactions evidenced by this Amendment and invoiced to Borrower prior to
the date on which this Amendment is otherwise to become effective; provided that
the failure to invoice any such amounts to Borrower prior to such date shall not
preclude Agent from seeking reimbursement of such amounts, or excuse Borrower
from paying or reimbursing such amounts, following the effective date of this
Amendment; and

(h)    Agent shall have received such other documents, and completion of such
other matters, as Agent may reasonably deem necessary or appropriate in
connection with this Amendment.

4.    Representations and Warranties. Borrower hereby represents and warrants to
Agent and Lenders as follows:

(a)    All of the representations and warranties of Borrower set forth in the
Loan Agreement and each other Loan Document to which Borrower is a party were
true, correct and complete as of the date originally made, and are true, correct
and complete in all material respects as of the date hereof (except to the
extent such representations and warranties expressly refer to an earlier date,
in which case they are true, correct and complete in all material respects as of
such earlier date); provided that the foregoing materiality qualifications shall
not apply to any representations or warranties that are qualified by materiality
in the text thereof, which representations and warranties shall be true in all
respects; provided, further, that the foregoing shall not apply to any matter
that has been expressly waived by Agent;

(b)    Borrower has the power and authority to execute this Amendment, and the
execution, delivery, and performance by Borrower of this Amendment and the other
documents,



--------------------------------------------------------------------------------

instruments and agreements to which Borrower is a party delivered or to be
delivered in connection herewith (i) are within the limited liability company
powers of Borrower and have been duly authorized by all necessary limited
liability company action on the part of Borrower, (ii) do not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority or the consent of any other Person, other than
consents or approvals that have been obtained and that are still in full force
and effect and those the failure of which to obtain could not be reasonably
expected to have a Material Adverse Change, (iii) do not and will not violate
any provision of federal or state law or regulation, or, to the knowledge of
Borrower, local law or regulation, in each case applicable to Borrower or the
Governing Documents of Borrower, (iv) do not result in any breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of Borrower, and (v) do not result in or require
the creation or imposition of any Lien upon any of the assets or properties of
Borrower or any of its Subsidiaries;

(c)    This Amendment and the other certificates, instruments, documents and
agreements to be delivered by Borrower in connection herewith, when executed and
delivered by Borrower will be the legally valid, and binding obligation of
Borrower, enforceable against Borrower in accordance with their respective
terms, except to the extent that enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally;

(d)    No event has occurred or failed to occur, and after and as a result of
giving effect to this Amendment will occur, that is, or, with notice or lapse of
time or both would constitute, a Default or an Event of Default, or a breach or
failure of any condition to entering into this Amendment under any Loan
Document; and

(e)    After and as a result of giving effect to this Amendment, Borrower has no
offset, defense, claim, counterclaim, dispute or disagreement of any kind or
nature whatsoever with respect to Agent or any Lender or with respect to its
liabilities, obligations and indebtedness arising under or in connection with
the Loan Agreement or any of the other Loan Documents.

5.    Successors; Assigns. This Amendment shall be binding upon Borrower, Lender
and Agent and their respective successors and assigns, and shall inure to the
benefit of Borrower, Lender and Agent and their successors and assigns. No other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Amendment or any of
the other Loan Documents. Borrower may not assign this Amendment or any rights
or duties hereunder without the Lenders’ prior written consent and any
prohibited assignment shall be absolutely void ab initio.

6.    Reaffirmation. Except as expressly set forth in Section 2 hereof, the
execution, delivery, and performance of this Amendment shall not alter, modify,
amend, or in any way affect any of the terms, conditions, obligations,
covenants, or agreements contained in the Loan Agreement or any other Loan
Document, and shall not operate as a waiver of any right, power, or remedy of
Agent or any Lender under the Loan Agreement or any other Loan Document. The
Loan Agreement, all promissory notes, guaranties, security agreements, and all
other instruments, documents and agreements entered into in connection with the
Loan Agreement and each other Loan Document shall be and remain in full force
and effect in accordance with their



--------------------------------------------------------------------------------

respective terms and hereby are ratified, reaffirmed and confirmed by Borrower
in all respects. Borrower hereby (a) ratifies and reaffirms all of its payment
and performance obligations, contingent or otherwise, under the Loan Agreement
and each other Loan Document to which it is a party (after giving effect
hereto), and (b) ratifies and reaffirms its grant of security interest and Liens
to the Agent and confirms and agrees that such security interests and Liens
secure all of the Obligations as amended hereby.

7.    No Waivers. This Amendment: (a) in no way shall be deemed to be a consent
or an agreement on the part of Agent or any Lender to waive any covenant,
liability or obligation of Borrower or any third party or to waive any right,
power, or remedy of Agent or any Lender; (b) in no way shall be deemed to imply
a willingness on the part of Agent or any Lender to grant any waivers or to
agree to any future consents, amendments or modifications to any of the terms
and conditions of the Loan Agreement or the other Loan Documents; (c) shall not
in any way, prejudice, limit, impair or otherwise affect any rights or remedies
of Agent or any Lender under the Loan Agreement or any of the other Loan
Documents, including, without limitation, Agent’s or any Lender’s right to
demand strict performance of each Loan Party’s liabilities and obligations to
Agent and the Lenders and the Obligations under the Loan Documents at all times;
(d) in no way shall obligate Agent or any Lender to make any future amendments,
waivers, consents or modifications to the Loan Agreement or any other Loan
Document; and (e) is not a continuing waiver with respect to any failure to
perform any Obligation nor shall it be deemed to constitute a waiver or
forbearance with respect to any Default or Event of Default or be deemed to
constitute a release or termination of any Obligations or any other obligation
of Borrower. Nothing in this Amendment shall constitute a satisfaction of
Borrower’s Obligations. This Amendment shall be deemed to be one of the Loan
Documents for all purposes of the Loan Agreement and the other Loan Documents,
and all references in the Loan Documents to the Loan Agreement shall be deemed
to be references to the Loan Agreement as amended hereby. Agent and Lender
reserve all rights, privileges and remedies under the Loan Documents. Except as
amended hereby, the Loan Agreement and other Loan Documents remain unmodified
and in full force and effect.

8.    Miscellaneous. Borrower acknowledges and agrees that the representations
and warranties set forth herein are material inducements to Agent and the
Lenders to deliver this Amendment. The provisions of Sections 11.3, 13, 17.1
through 17.5 and 17.10 of the Loan Agreement are hereby incorporated by
reference and shall be as effective with respect to this Amendment as if such
provisions were included herein in their entirety.

- Remainder of page intentionally left blank; signature pages follow -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

HERCULES FUNDING III, LLC,

a Delaware limited liability, as Borrower

By:   /s/ David Lund Name:   David Lund Title:   Chief Financial Officer

 

MUFG UNION BANK, N.A., as Agent and as a Lender By:   /s/ J. William Bloore
Name:   J. William Bloore Title:   Managing Director



--------------------------------------------------------------------------------

Schedule C-1

Commitments

(as of the Second Amendment Effective Date)

 

Lender

  

Commitment

MUFG Union Bank, N.A.

   $100,000,000

      All Lenders:

   $100,000,000